Exhibit 10.1

 

HUGHES SUPPLY, INC. 2005 EXECUTIVE STOCK PLAN

 

SECTION 1. BACKGROUND AND PURPOSE

 

The name of this Plan is the Hughes Supply, Inc. 2005 Executive Stock Plan (the
“Plan”). The purpose of this Plan is to promote the interest of the Company and
its Subsidiaries through grants to Key Employees and Non-Employee Directors of
Options to purchase Stock, grants of stock appreciation rights and grants of
Restricted Stock, including Performance-Based Restricted Stock, in order (1) to
attract and retain Key Employees and Non-Employee Directors, (2) to provide an
additional incentive to Key Employees and Non-Employee Directors to work to
increase the value of Stock and (3) to establish or increase Key Employees’ and
Non-Employee Directors’ stake in the future of the Company which corresponds to
the stake of the Company’s shareholders.

 

SECTION 2. DEFINITIONS

 

Each term set forth in this Section 2 shall have the meaning set forth opposite
such term for purposes of this Plan and, for purposes of such definitions, the
singular shall include the plural and the plural shall include the singular.

 

2.1 Board – means the Board of Directors of the Company.

 

2.2 Cause – means any of the following:

 

(a) willful or gross neglect by the Key Employee of his duties;

 

(b) conviction of the Key Employee of any felony, or of any lesser crime or
offense materially and adversely affecting the property, reputation or goodwill
of the Company or its successors;

 

(c) any material breach by the Key Employee of the terms of an employment
agreement between the Key Employee and the Company;

 

(d) willful misconduct by the Key Employee in connection with the performance of
his duties;

 

(e) theft or misappropriation of business assets of the Company or of any
existing or prospective customer of the Company;

 

(f) poor or inadequate work performance, which has not been cured within thirty
(30) days following written notice;

 

(g) excessive tardiness;

 

1



--------------------------------------------------------------------------------

(h) violation of any securities laws as determined by the Company; or

 

(i) any other conduct detrimental to the business of the Company, including,
without limitation, the failure by the Key Employee to comply with the policies
and procedures of the Company which may be in effect from time to time.

 

2.3 Change in Control – means the first to occur of the following events:

 

(a) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, possesses more than fifty percent (50%) of the total Fair Market Value
or total voting power of the stock of the Company; provided, however, that if
any one person, or more than one person acting as a group, is considered to own
more than fifty percent (50%) of the total Fair Market Value or total voting
power of the stock of the Company, the acquisition of additional stock by the
same person or persons will not be considered a Change in Control.
Notwithstanding the foregoing, an increase in the percentage of stock of the
Company owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock of the Company for purposes of this
subsection (a);

 

(b) during any period of twelve (12) consecutive months, individuals who at the
beginning of such period constituted the Board (together with any new or
replacement directors whose election by the Board, or whose nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors then in office; or

 

(c) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by the person or persons) assets from the Company, outside of the
ordinary course of business, that have a gross fair market value equal to or
more than forty percent (40%) of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions. For
purposes of this subsection (c), “gross fair market value” means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
Notwithstanding anything to the contrary in this Plan, the following shall not
be treated as a Change in Control under this subsection (c):

 

(i) a transfer of assets from the Company to a shareholder of the Company
(determined immediately before the asset transfer);

 

2



--------------------------------------------------------------------------------

(ii) a transfer of assets from the Company to an entity, fifty percent (50%) or
more of the total value or voting power of which is owned, directly or
indirectly, by the Company;

 

(iii) a transfer of assets from the Company to a person, or more than one person
acting as a group, that owns, directly or indirectly, fifty percent (50%) or
more of the total value or voting power of all the outstanding stock of the
Company; or

 

(iv) a transfer of assets from the Company to an entity, at least fifty percent
(50%) of the total value or voting power of which is owned, directly or
indirectly, by a person described in (iii) above.

 

2.4 Change in Control Price – means, as determined by the Board,

 

(a) the highest Fair Market Value of a share of Stock within the 60-day period
immediately preceding the date of determination of the Change in Control Price
by the Board (the “60-Day Period”), or

 

(b) the highest price paid or offered per share of Stock, as determined by the
Board, in any bona fide transaction or bona fide offer related to the Change in
Control, at any time within the 60-Day Period, or

 

(c) some lower price as the Board, in its discretion, determines to be a
reasonable estimate of the Fair Market Value of a share of Stock.

 

2.5 Chief Executive Officer – means the Chief Executive Officer of the Company.

 

2.6 Code – means the Internal Revenue Code of 1986, as amended.

 

2.7 Committee – means the Compensation Committee of the Board to which the
responsibility to administer this Plan is delegated by the Board and which shall
consist of at least two members of the Board all of whom are “outside directors”
within the meaning of Code Section 162(m).

 

2.8 Company– means Hughes Supply, Inc., a Florida company, and any successor to
such corporation.

 

2.9 Disability– has the same meaning as provided in the long-term disability
plan or policy maintained or, if applicable, most recently maintained, by the
Company or, if applicable, any affiliate of the Company for the Grantee. If no
long-term disability plan or policy was ever maintained on behalf of the Grantee
or, if the determination of Disability relates to an ISO, Disability shall mean
that condition described in Code Section 22(e)(3), as amended from time to time.
In the event of a dispute, the determination of Disability shall be made by the
Board and shall be supported by advice of a physician competent in the area to
which such Disability relates.

 

3



--------------------------------------------------------------------------------

2.10 Exchange Act – means the Securities Exchange Act of 1934, as amended.

 

2.11 Fair Market Value – refers to the determination of value of a share of
Stock. If the Stock is actively traded on any national securities exchange or
any Nasdaq quotation or market system, Fair Market Value shall mean the closing
price at which sales of Stock shall have been sold on the most recent trading
date immediately prior to the date of determination, as reported by any such
exchange or system selected by the Committee on which the shares of Stock are
then traded. If the shares of Stock are not actively traded on any such exchange
or system, Fair Market Value shall mean the arithmetic mean of the bid and asked
prices for the shares of Stock on the most recent trading date within a
reasonable period prior to the determination date as reported by such exchange
or system. If there are no bid and asked prices within a reasonable period or if
the shares of Stock are not traded on any exchange or system as of the
determination date, Fair Market Value shall mean the fair market value of a
share of Stock as determined by the Committee taking into account such facts and
circumstances deemed to be material by the Committee to the value of the Stock
in the hands of the Grantee; provided that, for purposes of granting awards
other than ISOs, Fair Market Value of a share of Stock may be determined by the
Committee by reference to the average market value determined over a period
certain or as of specified dates, to a tender offer price for the shares of
Stock (if settlement of an award is triggered by such an event) or to any other
reasonable measure of fair market value and provided further that, for purposes
of granting ISOs, Fair Market Value of a share of Stock shall be determined in
accordance with the valuation principles described in the regulations
promulgated under Code Section 422.

 

2.12 Family Member – means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, brother-in-law, or sister-in-law of the Grantee,
including adoptive relationships, any person sharing the Grantee’s household
(other than a tenant or employee), a trust in which these persons have more than
fifty percent of the beneficial interest, a foundation in which these persons
(or the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than fifty percent of the voting
interests.

 

2.13 Grantee – means a Key Employee or Non-Employee Director who receives a
grant of an Option, a SAR or Restricted Stock.

 

2.14 ISO – means an option granted under this Plan to purchase Stock which is
evidenced by an Option Agreement which provides that the option is intended to
satisfy the requirements for an incentive stock option under Section 422 of the
Code.

 

4



--------------------------------------------------------------------------------

2.15 Key Employee – means any employee of the Company or any Subsidiary, or any
Outside Consultant, who, in the judgment of the Committee, or the Chief
Executive Officer in accordance with Section 7.1(b) or Section 8.1(b), or an
authorized officer in accordance with Section 7.1(c) or 8.1(c), acting in its
absolute discretion, is a key to the success of the Company or such Subsidiary.

 

2.16 Non-Employee Director – means a member of the Board who, on the date of
determination, is not an employee of the Company.

 

2.17 NQO – means an option granted under this Plan to purchase Stock which is
evidenced by an Option Agreement which provides that the option shall not be
treated as an incentive stock option under Section 422 of the Code.

 

2.18 Option – means an ISO or a NQO.

 

2.19 Option Agreement – means the written agreement or instrument which sets
forth the terms of an Option granted to a Grantee under Section 7 of this Plan.

 

2.20 Option Price – means the price which shall be paid to purchase one share of
Stock upon the exercise of an Option granted under this Plan.

 

2.21 Outside Consultant – means an independent contractor that regularly
performs services for, provides goods to, or purchases goods or services from,
the Company or any Subsidiary.

 

2.22 Parent Corporation – means any corporation which is a parent of the Company
within the meaning of Section 424(e) of the Code.

 

2.23 Performance-Based Restricted Stock – means Stock granted to a Grantee under
Section 8.2 of this Plan.

 

2.24 Plan – means this Hughes Supply, Inc. 2005 Executive Stock Plan, as amended
from time to time.

 

2.25 Restricted Stock – means Stock granted to a Grantee under Section 8 of this
Plan, including Performance-Based Restricted Stock.

 

2.26 Restricted Stock Agreement – means the written agreement or instrument
which sets forth the terms of a Restricted Stock grant to a Grantee under
Section 8 of this Plan.

 

2.27 Retirement – means a Key Employee’s termination of employment, other than a
termination for Cause, after the attainment of age fifty-five (55) if the

 

5



--------------------------------------------------------------------------------

sum of the Key Employee’s age and number of years of full-time employment by the
Company equals or exceeds seventy (70); provided, however, that the Committee or
the Chief Executive Officer, or other officer specifically authorized by the
Board, shall have the authority, but not the obligation, to treat a Key
Employee’s termination of employment, other than a termination for Cause, after
the attainment of age fifty-five (55) as a Retirement notwithstanding the fact
that the Key Employee has not attained age fifty-five (55), or the sum of the
Key Employee’s age and number of years of full-time employment by the Company
does not equal or exceed seventy (70), if the Committee or Chief Executive
Officer, or other authorized officer, acting in its absolute discretion
determines that such action is appropriate under the circumstances.

 

2.28 Rule 16b-3 – means the exemption under Rule 16b-3 to Section 16(b) of the
Exchange Act or any successor to such rule.

 

2.29 SAR – means a right which is granted pursuant to the terms of Section 7 of
this Plan to the appreciation in the Fair Market Value of a share of Stock in
excess of the SAR Share Value for such a share.

 

2.30 SAR Agreement – means the written agreement or instrument which sets forth
the terms of a SAR granted to a Grantee under Section 7 of this Plan.

 

2.31 SAR Share Value – means the figure which is set forth in each SAR Agreement
and which is no less than the Fair Market Value of a share of Stock on the date
the related SAR is granted.

 

2.32 Stock – means the One Dollar ($1.00) par value common stock of the Company.

 

2.33 Subsidiary – means any corporation which is a subsidiary corporation
(within the meaning of Section 424(f) of the Code) of the Company except a
corporation which has subsidiary corporation status under Section 424(e) of the
Code exclusively as a result of the Company or its subsidiary holding stock in
such corporation as a fiduciary with respect to any trust, estate,
conservatorship, guardianship or agency.

 

2.34 Ten Percent Shareholder – means a person who owns (after taking into
account the attribution rules of Section 424(d) of the Code) more than ten
percent of the total combined voting power of all classes of stock of either the
Company, a Subsidiary or a Parent Corporation.

 

2.35 Vesting Date – means:

 

(a) with respect to an Option, the date on which the Option grant would become
fully vested in accordance with the terms set forth in the Option Agreement
pursuant to Section 7.7(a) without regard to termination of the Grantee’s
employment prior to such date; or

 

6



--------------------------------------------------------------------------------

(b) with respect to Restricted Stock, the date on which the Restricted Stock
would become fully vested as a result of satisfaction of the forfeiture
conditions set forth in the Restricted Stock Agreement pursuant to Section
8.2(d) or Section 8.3(c) without regard to termination of the Grantee’s
employment prior to such date.

 

SECTION 3. SHARES RESERVED UNDER PLAN

 

There shall be 2,200,000 shares of Stock reserved for use under this Plan. All
such shares of Stock shall be reserved to the extent that the Company deems
appropriate from authorized but unissued shares of Stock and from shares of
Stock which have been reacquired by the Company. Furthermore, any shares of
Stock subject to an Option which remain unissued after the cancellation,
expiration or exchange of such Option and any Restricted Shares which are
forfeited thereafter shall again become available for use under this Plan, but
any shares of Stock used to satisfy a withholding obligation under Section 14.3
shall not again become available for use under this Plan. The exercise of a SAR
or a surrender right in an Option with respect to any shares of Stock shall be
treated for purposes of this Section 3 the same as the exercise of an Option for
the same number of shares of Stock.

 

SECTION 4. EFFECTIVE DATE

 

The Plan shall be effective March 8, 2005, the date of the adoption of the Plan
by the Board, provided the shareholders of the Company (acting at a duly called
meeting of such shareholders) approve the adoption of the Plan within twelve
(12) months after such date and such approval satisfies the requirements for
shareholder approval under Code Section 422(b)(1) and Code Section 162(m). Any
Restricted Stock, any Option, and any SAR granted under this Plan before such
shareholder approval automatically shall be granted subject to such shareholder
approval.

 

SECTION 5. COMMITTEE

 

This Plan shall be administered by the Committee. The Committee acting in its
absolute discretion shall exercise such powers and take such action as expressly
called for under this Plan and, further, the Committee shall have the power to
interpret this Plan and (subject to Section 11, Section 12 and Section 13) to
take such other action in the administration and operation of this Plan as the
Committee deems equitable under the circumstances, which action shall be binding
on the Company, on each affected Key Employee or Non-Employee Director and on
each other person directly or indirectly affected by such action. The Committee
shall use its best efforts to grant Options, SARs and Restricted Stock under
this Plan to a

 

7



--------------------------------------------------------------------------------

Grantee which will qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code, except where the Committee deems that the Company’s
interests when viewed broadly will be better served by a grant which is free of
the conditions required to so qualify any such grant for purposes of Section
162(m) of the Code.

 

SECTION 6. ELIGIBILITY

 

Only Key Employees and Non-Employee Directors shall be eligible for the grant of
Options, SARs or Restricted Stock under this Plan.

 

SECTION 7. OPTIONS AND SARs

 

7.1 Options.

 

(a) Authorization of Committee to Grant Options. Except as otherwise provided
below in Sections 7.1(b) and (c), the Committee acting in its absolute
discretion shall have the right to grant Options to Key Employees and
Non-Employee Directors under this Plan from time to time to purchase shares of
Stock; provided, however, the Committee shall not grant an ISO to an Outside
Consultant or a Non-Employee Director. Each grant of an Option shall be
evidenced by an Option Agreement, and each Option Agreement shall set forth
whether the Option is an ISO or a NQO and shall set forth such other terms and
conditions of such grant as the Committee acting in its absolute discretion
deems consistent with the terms of this Plan.

 

(b) Authorization of Chief Executive Officer to Grant Options. In accordance
with Applicable Law, the Chief Executive Officer shall have the right to
designate Key Employees (excluding the Chief Executive Officer) to be Grantees
of Options and determine the number of Options to be granted to such Key
Employees; provided, however, that a resolution adopted by the Board shall
specify the total number and the terms (including the exercise price, which may
include a formula by which such price may be determined) of Options the Chief
Executive Officer may so grant. The Chief Executive Officer shall not grant an
ISO to an Outside Consultant. Each grant of an Option shall be evidenced by an
Option Agreement, and each Option Agreement shall set forth whether the Option
is an ISO or a NQO and shall set forth such other terms and conditions of such
grant as the Chief Executive Officer, acting in his absolute discretion, deems
consistent with the terms of this Plan and the applicable resolution adopted by
the Board.

 

(c) Authorization of Officers to Grant Options. In accordance with Applicable
Law, the Board may, by a resolution adopted by the Board, authorize one or more
officers of the Company other than the Chief Executive Officer to designate Key
Employees (excluding the officer so authorized) to be Grantees of Options and
determine the number of Options to be granted to such Key Employees; provided,
however, that the resolution adopted by the Board so authorizing such officer or

 

8



--------------------------------------------------------------------------------

officers of the Company shall specify the total number and the terms (including
the exercise price, which may include a formula by which such price may be
determined) of Options such officer or officers may so grant. An authorized
officer shall not grant an ISO to an Outside Consultant. Each grant of an Option
shall be evidenced by an Option Agreement, and each Option Agreement shall set
forth whether the Option is an ISO or a NQO and shall set forth such other terms
and conditions of such grant as the authorized officer or officers, acting in
his or their absolute discretion, deems consistent with the terms of this Plan
and the resolution adopted by the Board so authorizing such officer or officers.

 

7.2 $100,000 Limit. The aggregate Fair Market Value of ISOs granted to a Key
Employee under this Plan and incentive stock options granted to such Key
Employee under any other stock option plan adopted by the Company, a Subsidiary
or a Parent Corporation which first become exercisable in any calendar year
shall not exceed $100,000; provided, however, that if the limitation is
exceeded, the ISOs which cause the limitation to be exceeded will be treated as
NQOs. Such Fair Market Value figure shall be determined by the Committee on the
date the ISO or other incentive stock option is granted, and the Committee shall
interpret and administer the limitation set forth in this Section 7.2 in
accordance with Section 422(d) of the Code.

 

7.3 Share Limitation. A Key Employee or Non-Employee Director may be granted in
any calendar year one or more Options, or one or more SARs, or one or more
Options and SARs in any combination which, individually or in the aggregate,
relate to no more than 250,000 shares of Stock.

 

7.4 Option Price. Subject to adjustment in accordance with Section 11, the
Option Price for each share of Stock subject to an Option must be set forth in
the applicable Option Agreement. In no event shall the Option Price for each
share of Stock subject to an ISO be less than the Fair Market Value of a share
of Stock on the date the Option ISO is granted. With respect to each grant of an
ISO to a Key Employee who is a Ten Percent Shareholder, the Option Price must
not be less than 110% of the Fair Market Value of a share of Stock as of the
date the Option is granted. With respect to each grant of a NQO, the Committee
is authorized to establish any Option Price, in its sole discretion. The Chief
Executive Officer, or an officer who is authorized to grant a NQO in accordance
with Section 7.1(c), shall establish the Option Price in accordance with the
Option terms specified by the Board. The Option Price may not be amended or
modified after the grant of the Option, and an Option may not be surrendered in
consideration of or exchanged for a grant of a new Option having an Option Price
below that of the Option which was surrendered or exchanged.

 

7.5 Payment. The Option Price shall be payable in full upon the exercise of any
Option, and an Option Agreement at the discretion of the Committee, or in
accordance with Section 7.1(b) for an Option granted by the Chief Executive
Officer

 

9



--------------------------------------------------------------------------------

or Section 7.1(c) for an Option granted by an authorized officer, can provide
for the payment of the Option Price:

 

(a) in cash or by a check acceptable to the Company,

 

(b) in Stock which has been held by the Grantee for a period acceptable to the
Company and which Stock is otherwise acceptable to the Company,

 

(c) through a broker facilitated exercise procedure acceptable to the Company,
or

 

(d) in any combination of the three methods described in this Section 7.5 which
is acceptable to the Company.

 

Any payment made in Stock shall be treated as equal to the Fair Market Value of
such Stock on the date the indicia of ownership of such Stock is delivered to
the Company in a form acceptable to the Company.

 

7.6 Exercise Period. Any ISO granted to a Key Employee who is not a Ten Percent
Shareholder is not exercisable after the expiration of ten (10) years after the
date the Option is granted. Any ISO granted to a Key Employee who is a Ten
Percent Shareholder is not exercisable after the expiration of five (5) years
after the date the Option is granted. The term of any NQO must be specified in
the applicable Option Agreement. The date an Option is granted is the date on
which the Committee, or the Chief Executive Officer in accordance with Section
7.1(b), or authorized officer in accordance with Section 7.1(c), has approved
the terms and conditions of the Option and has determined the recipient of the
Option and the number of Shares of Stock covered by the Option.

 

7.7 Conditions to Exercise of an Option.

 

(a) Each Option granted under the Plan is exercisable by whom, at such time or
times, or upon the occurrence of such event or events, and in such amounts as
the Committee, or the Chief Executive Officer in accordance with Section 7.1(b),
or an authorized officer in accordance with Section 7.1(c), shall specify in the
Option Agreement; provided, however, that subsequent to the grant of an Option,
the Committee, at any time before complete termination of the Option, may
accelerate the time or times at which such Option may be exercised in whole or
in part, including, without limitation, upon a Change in Control and may permit
the Grantee or any other designated person to exercise the Option, or any
portion thereof, for all or part of the remaining Option term, notwithstanding
any provisions in the Option Agreement to the contrary.

 

10



--------------------------------------------------------------------------------

(b) In the event of termination of employment of a Key Employee due to
Retirement prior to the Vesting Date of the Option held by such Key Employee:

 

(1) no portion of such Option will expire or terminate prior to the Vesting
Date;

 

(2) on the Vesting Date, such Option will become partially vested, with the
vested percentage of such Option determined by the ratio that the period from
the date such Option is granted to the date of Retirement bears to the period
from the date such Option is granted to the Vesting Date;

 

(3) on the Vesting Date, the portion of such Option that does not become vested
in accordance with Section 7.7(b)(2) will immediately expire and terminate; and

 

(4) the portion of such Option that becomes vested in accordance with Section
7.7(b)(2) will expire, terminate and become unexercisable one (1) year after the
Vesting Date.

 

7.8 Termination of an ISO. Except as otherwise provided above in Section 7.7(b),
with respect to an ISO, in the event of termination of employment of a Key
Employee, the Option or portion thereof held by the Key Employee which is
unexercised will expire, terminate, and become unexercisable no later than the
expiration of three (3) months after the date of termination of employment;
provided, however, that in the case of a holder whose termination of employment
is due to death or Disability, one (1) year shall be substituted for such three
(3) month period. For purposes of this Section 7.8, termination of employment by
the Key Employee will not be deemed to have occurred if the Key Employee is
employed by another corporation (or a parent or subsidiary corporation of such
other corporation) which has assumed the ISO of the Key Employee in a
transaction to which Code Section 424(a) is applicable.

 

7.9 Special Provisions for Certain Substitute Options. Notwithstanding anything
to the contrary in Section 7, any Option issued in substitution for an option
previously issued by another entity, which substitution occurs in connection
with a transaction to which Code Section 424(a) is applicable, may provide for
an exercise price computed in accordance with Code Section 424(a) and the
regulations thereunder and may contain such other terms and conditions as the
Committee may prescribe to cause substitute Option to contain as nearly as
possible the same terms and conditions (including the applicable vesting and
termination provisions) as those conditions in the previously issued option
being replaced thereby.

 

7.10 Nontransferability. Except to the extent the Committee deems permissible
under Section 422(b) of the Code and consistent with the best interests of the
Company, neither an Option granted under this Plan, and any related

 

11



--------------------------------------------------------------------------------

surrender rights, nor a SAR granted under this Plan shall be transferable by a
Grantee other than by will or by the laws of descent and distribution, and such
Option and any such surrender rights and any such SAR shall be exercisable
during a Grantee’s lifetime only by the Grantee. [To the extent authorized by
the Committee in its sole discretion, an Option granted under this Plan, and any
related surrender rights, or a SAR granted under this Plan may be transferred or
assigned to one or more Family Members of the Grantee, provided any such
transfer or assignment is made without consideration to the Grantee. The Family
Member or Family Members to whom an Option or a SAR is transferred thereafter
shall be treated as the Grantee under this Plan.]

 

7.11 SARs and Surrender Rights.

 

(a) SARs. The Committee acting in its absolute discretion may grant a Key
Employee or Non-Employee Director a SAR which will give the Grantee the right to
the appreciation in one, or more than one, share of Stock, and any such
appreciation shall be measured from the related SAR Share Value. The Committee
shall have the right to make any such grant subject to such additional terms as
the Committee deems appropriate, and such terms shall be set forth in the
related SAR Agreement.

 

(b) Option Surrender Rights. The Committee acting in its absolute discretion
also may incorporate a provision in an Option Agreement to give a Grantee the
right to surrender his or her Option in whole or in part in lieu of the exercise
(in whole or in part) of that Option to purchase Stock on any date that

 

(1) the Fair Market Value of the Stock subject to such Option exceeds the Option
Price for such Stock, and

 

(2) the Option to purchase such Stock is otherwise exercisable.

 

(c) Procedure. The exercise of a SAR or a surrender right in an Option shall be
effected by the delivery of the related SAR Agreement or Option Agreement to the
Committee (or to its delegate) together with a statement signed by the Grantee
which specifies the number of shares of Stock as to which the Grantee, as
appropriate, exercises his or her SAR or exercises his or her right to surrender
his or her Option and (at the Grantee’s option) how he or she desires payment to
be made with respect to such shares.

 

(d) Payment. A Grantee who exercises his or her SAR or right to surrender his or
her Option shall (to the extent consistent with the exemption under Rule 16b-3)
receive a payment in cash or in Stock, or in a combination of cash and Stock,
equal in amount on the date such exercise is effected to: (i) the number of
shares of Stock with respect to which, as applicable, the SAR or the surrender
right

 

12



--------------------------------------------------------------------------------

is exercised times (ii) the excess of the Fair Market Value of a share of Stock
on such date over, as applicable, the SAR Share Value for a share of Stock
subject to the SAR or the Option Price for a share of stock subject to an
Option. Unless otherwise specified by the Committee acting in its absolute
discretion, the Company shall determine the form and timing of such payment, and
the Company shall have the right (1) to take into account whatever factors the
Company deems appropriate under the circumstances, including any written request
made by the Grantee and delivered to the Company and (2) to forfeit a Grantee’s
right to payment of cash in lieu of a fractional share of stock if the Company
deems such forfeiture necessary in order for the surrender of his or her Option
under this Section 7.11 to come within the exemption under Rule 16b-3. Any cash
payment under this Section 7.11 shall be made from the Company’s general assets,
and a Grantee shall be no more than a general and unsecured creditor of the
Company with respect to such payment.

 

(e) Restrictions. Each SAR Agreement and each Option Agreement which
incorporates a provision to allow a Grantee to surrender his or her Option shall
incorporate such additional restrictions on the exercise of such SAR or
surrender right as the Committee deems necessary to satisfy the conditions to
the exemption under Rule 16b-3.

 

SECTION 8. RESTRICTED STOCK

 

8.1 Authorization to Grant Restricted Stock.

 

(a) Authorization of Committee to Grant Restricted Stock. Except as otherwise
provided below in Sections 8.1(b) and (c), the Committee acting in its absolute
discretion shall have the right to grant Restricted Stock to Key Employees and
Non-Employee Directors under this Plan from time to time. Each Restricted Stock
grant shall be evidenced by a Restricted Stock Agreement, and each Restricted
Stock Agreement shall set forth the conditions, if any, which will need to be
timely satisfied before the grant will be effective and the conditions, if any,
under which the Grantee’s interest in the related Stock will be forfeited. The
Committee may make grants of Performance-Based Restricted Stock and grants of
Restricted Stock which is not Performance-Based Restricted Stock.

 

(b) Authorization of Chief Executive Officer to Grant Restricted Stock. In
accordance with Applicable Law, the Board may, by a resolution adopted by the
Board, the Chief Executive Officer shall have the right to designate Key
Employees (excluding the Chief Executive Officer) to be Grantees of Restricted
Stock which is not Performance-Based Restricted Stock. A resolution adopted by
the Board shall specify the total number of shares and the terms of Restricted
Stock the Chief Executive Officer may so grant. Each Restricted Stock grant
shall be evidenced by a Restricted Stock Agreement, and each Restricted Stock
Agreement shall set forth the conditions, if any, which will need to be timely
satisfied before the grant will be effective and the conditions, if any, under
which the Grantee’s interest in the related Stock will be forfeited. The Chief
Executive Officer may not make grants of Performance-Based Restricted Stock.

 

13



--------------------------------------------------------------------------------

(c) Authorization of Officers to Grant Restricted Stock. In accordance with
Applicable Law, the Board may, by a resolution adopted by the Board, authorize
one or more officers of the Company to designate Key Employees (excluding the
officer so authorized) to be Grantees of Restricted Stock which is not
Performance-Based Restricted Stock. The resolution adopted by the Board so
authorizing such officer or officers of the Company shall specify the total
number of shares and the terms of Restricted Stock such officer or officers may
so grant. Each Restricted Stock grant shall be evidenced by a Restricted Stock
Agreement, and each Restricted Stock Agreement shall set forth the conditions,
if any, which will need to be timely satisfied before the grant will be
effective and the conditions, if any, under which the Grantee’s interest in the
related Stock will be forfeited. Such officer or officers may not make grants of
Performance-Based Restricted Stock.

 

8.2 Performance-Based Restricted Stock.

 

(a) Effective Date. A grant of Performance-Based Restricted Stock shall be
effective as of the date the Committee certifies that the applicable conditions
described in Section 8.2(c) have been timely satisfied.

 

(b) Share Limitation. No more than 250,000 shares of Performance-Based
Restricted Stock may be granted to a Key Employee or Non-Employee Director in
any calendar year.

 

(c) Grant Conditions. The Committee, acting in its absolute discretion, may
select from time to time Key Employees and Non-Employee Directors to receive
grants of Performance-Based Restricted Stock in such amounts as the Committee
may, in its absolute discretion, determine, subject to any limitations provided
in this Plan. The Committee shall make each grant subject to the attainment of
certain performance targets. The Committee shall determine the performance
targets which will be applied with respect to each grant of Performance-Based
Restricted Stock at the time of grant, but in no event later than ninety (90)
days after the commencement of the period of service to which the performance
targets relate. The performance criteria applicable to Performance-Based
Restricted Stock grants will be one or more of the following criteria: (i) Stock
price; (ii) average annual growth in earnings per share; (iii) increase in
shareholder value; (iv) earnings per share; (v) net income; (vi) return on
assets; (vii) return on shareholders’ equity; (viii) increase in cash flow; (ix)
operating profit or operating margins; (x) revenue growth of the Company; and
(xi) operating expenses. The related Restricted Stock Agreement shall set forth
the applicable performance criteria and the deadline for satisfying the
performance criteria. Shares of Performance-Based Restricted Stock shall be
unavailable under Section 3 for the period which begins on the date as of which
such grant is made and, if a

 

14



--------------------------------------------------------------------------------

Performance-Based Restricted Stock grant fails to become effective in whole or
in part under Section 8.2, such period shall end on the date of such failure (i)
for the related shares of Stock subject to such grant (if the entire grant fails
to become effective) or (ii) for the related shares of Stock subject to that
part of the grant which fails to become effective (if only part of the grant
fails to become effective). If such period ends for any such shares of Stock,
such shares shall be treated under Section 3 as forfeited at the end of such
period and shall again become available under Section 3.

 

(d) Forfeiture Conditions. The Committee may make each Performance-Based
Restricted Stock grant (if, when and to the extent that the grant becomes
effective) subject to one, or more than one, objective employment, performance
or other forfeiture condition which the Committee acting in its absolute
discretion deems appropriate under the circumstances for Key Employees or
Non-Employee Directors generally or for a Grantee in particular, and the related
Restricted Stock Agreement shall set forth each such condition and the deadline
for satisfying each such forfeiture condition. A Grantee’s nonforfeitable
interest in the shares of Stock related to a Performance-Based Restricted Stock
grant shall depend on the extent to which each such condition is timely
satisfied. Each share of Stock related to a Performance-Based Restricted Stock
grant shall again become available under Section 3 after such grant becomes
effective if such share is forfeited as a result of a failure to timely satisfy
a forfeiture condition, in which event such share of Stock shall again become
available under Section 3 as of the date of such failure. A Stock certificate
shall be issued (subject to the conditions, if any, described in this Section
8.2) to, or for the benefit of, the Grantee with respect to the number of shares
for which a grant has become effective as soon as practicable after the date the
grant becomes effective.

 

(e) In the event of termination of employment of a Key Employee due to
Retirement after satisfaction of the grant conditions established pursuant to
Section 8.2(c) but prior to the Vesting Date of the Performance-Based Restricted
Stock granted to such Key Employee:

 

(1) no portion of such Performance-Based Restricted Stock grant will be
forfeited prior to the Vesting Date;

 

(2) on the Vesting Date, such Performance-Based Restricted Stock grant will
become partially vested, with the vested percentage determined by the ratio that
the period from the date such Performance-Based Restricted Stock is granted to
the date of Retirement bears to the period from the date such Performance-Based
Restricted Stock is granted to the Vesting Date; and

 

(3) on the Vesting Date, the portion of such Performance-Based Restricted Stock
that does not become vested in accordance with Section 8.2(e)(2) will be
forfeited.

 

15



--------------------------------------------------------------------------------

8.3 Restricted Stock Other Than Performance-Based Restricted Stock

 

(a) Effective Date. A Restricted Stock grant which is not a grant of
Performance-Based Restricted Stock shall be effective (a) as of the date set by
the Committee, or by the Chief Executive Officer in accordance with Section
8.1(b), or by an authorized officer in accordance with Section 8.1(c), when the
grant is made or, if the grant is made subject to one, or more than one,
condition, (b) as of the date the Company determines that such conditions have
been timely satisfied.

 

(b) Grant Conditions. The Committee acting in its absolute discretion, or the
Chief Executive Office in accordance with Section 8.1(b), or an authorized
officer in accordance with Section 8.1(c), may make the grant of Restricted
Stock which is not Performance-Based Restricted Stock to a Grantee subject to
the satisfaction of one, or more than one, objective employment, performance or
other grant condition which the Committee, or the Chief Executive Officer in
accordance with Section 8.1(b), or authorized officer in accordance with Section
8.1(c), deems appropriate under the circumstances for Key Employees or
Non-Employee Directors generally or for a Grantee in particular, and the related
Restricted Stock Agreement shall set forth each such condition and the deadline
for satisfying each such grant condition. If a Restricted Stock grant which is
not a grant of Performance-Based Restricted Stock will become effective only
upon the satisfaction of one, or more than one, condition, the related shares of
Stock shall be unavailable under Section 3 for the period which begins on the
date as of which such grant is made and, if a Restricted Stock grant which is
not a grant of Performance-Based Restricted Stock fails to become effective in
whole or in part under Section 8.3, such period shall end on the date of such
failure (i) for the related shares of Stock subject to such grant (if the entire
grant fails to become effective) or (ii) for the related shares of Stock subject
to that part of the grant which fails to become effective (if only part of the
grant fails to become effective). If such period ends for any such shares of
Stock, such shares shall be treated under Section 3 as forfeited at the end of
such period and shall again become available under Section 3.

 

(c) Forfeiture Conditions. The Committee, or the Chief Executive Officer in
accordance with Section 8.1(b), or an authorized officer in accordance with
Section 8.1(c), may make each grant of Restricted Stock which is not a grant of
Performance-Based Restricted Stock (if, when and to the extent that the grant
becomes effective) subject to one, or more than one, objective employment,
performance or other forfeiture condition which the Committee acting in its
absolute discretion, or the Chief Executive Officer in accordance with Section
8.1(b), or the authorized officer in accordance with Section 8.1(c), deems
appropriate under the circumstances for Key Employees or Non-Employee Directors
generally or for a Grantee in particular, and the related Restricted Stock
Agreement shall set forth each such condition and the deadline for satisfying
each such forfeiture condition. A Grantee’s nonforfeitable interest in the
shares of Stock related to a grant of Restricted Stock which is not a grant of
Performance-Based Restricted Stock shall

 

16



--------------------------------------------------------------------------------

depend on the extent to which each such condition is timely satisfied. Each
share of Stock related to a Restricted Stock grant which is not a grant of
Performance-Based Restricted Stock shall again become available under Section 3
after such grant becomes effective if such share is forfeited as a result of a
failure to timely satisfy a forfeiture condition, in which event such share of
Stock shall again become available under Section 3 as of the date of such
failure. A Stock certificate shall be issued (subject to the conditions, if any,
described in this Section 8.3) to, or for the benefit of, the Grantee with
respect to the number of shares for which a grant has become effective as soon
as practicable after the date the grant becomes effective.

 

(d) In the event of termination of employment of a Key Employee due to
Retirement after satisfaction of the grant conditions established pursuant to
Section 8.3(b) but prior to the Vesting Date of the Restricted Stock which is
not a grant of Performance-Based Restricted Stock granted to such Key Employee:

 

(1) no portion of such Restricted Stock grant will be forfeited prior to the
Vesting Date;

 

(2) on the Vesting Date, such Restricted Stock grant will become partially
vested, with the vested percentage determined by the ratio that the period from
the date such Restricted Stock is granted to the date of Retirement bears to the
period from the date such Restricted Stock is granted to the Vesting Date; and

 

(3) on the Vesting Date, the portion of such Restricted Stock that does not
become vested in accordance with Section 8.3(d)(2) will be forfeited.

 

8.4 Dividends and Voting Rights.

 

(a) Each Restricted Stock Agreement shall state whether the Grantee shall have a
right to receive any cash dividends which are paid with respect to his or her
Restricted Stock after the date his or her Restricted Stock grant has become
effective and before the first day that the Grantee’s interest in such stock is
forfeited completely or becomes completely nonforfeitable. If a Restricted Stock
Agreement provides that a Grantee has no right to receive a cash dividend when
paid, such agreement shall set forth the conditions, if any, under which the
Grantee will be eligible to receive one, or more than one, payment in the future
to compensate the Grantee for the fact that he or she had no right to receive
any cash dividends on his or her Restricted Stock when such dividends were paid.
If a Restricted Stock Agreement calls for any such payments to be made, the
Company shall make such payments from the Company’s general assets, and the
Grantee shall be no more than a general and unsecured creditor of the Company
with respect to such payments.

 

17



--------------------------------------------------------------------------------

(b) If a Stock dividend is declared on such a share of Stock after the grant is
effective but before the Grantee’s interest in such Stock has been forfeited or
has become nonforfeitable, such Stock dividend shall be treated as part of the
grant of the related Restricted Stock, and a Grantee’s interest in such Stock
dividend shall be forfeited or shall become nonforfeitable at the same time as
the Stock with respect to which the Stock dividend was paid is forfeited or
becomes nonforfeitable.

 

(c) If a dividend is paid other than in cash or Stock, the disposition of such
dividend shall be made in accordance with such rules as the Committee shall
adopt with respect to each such dividend.

 

(d) A Grantee shall have the right to vote the Stock related to his or her
Restricted Stock grant after the grant is effective with respect to such Stock
but before his or her interest in such Stock has been forfeited or has become
nonforfeitable.

 

8.5 Satisfaction of Forfeiture Conditions. A share of Stock shall cease to be
Restricted Stock at such time as a Grantee’s interest in such Stock becomes
nonforfeitable under this Plan, and the certificate representing such share
shall be reissued as soon as practicable thereafter without any further
restrictions related to Section 8.2 or Section 8.3 and shall be transferred to
the Grantee.

 

8.6 Transferability. To the extent authorized by the Committee in its sole
discretion, Restricted Stock granted under this Plan may be transferred or
assigned to one or more Family Members of the Grantee, provided any such
transfer or assignment is made without consideration to the Grantee. The Family
Member or Family Members to whom Restricted Stock is transferred thereafter
shall be treated as the Grantee under this Plan.

 

8.7 Deferral of Receipt of Shares. The Company may permit a Grantee to defer
receipt of the delivery of shares that would otherwise be due by virtue of the
grant of or the lapse or waiver of restrictions with respect to Restricted Stock
in accordance with such deferred compensation plans, agreements, rules and
procedures established by the Company for such deferral.

 

SECTION 9. SECURITIES REGISTRATION AND ESCROW OF SHARES

 

9.1 Securities Registration. Each Option Agreement, SAR Agreement and Restricted
Stock Agreement shall provide that, upon the receipt of shares of Stock as a
result of the exercise of an Option (or any related surrender right) or a SAR or
the satisfaction of the forfeiture conditions under a Restricted Stock
Agreement, the Grantee shall, if so requested by the Company, hold such shares
of Stock for investment and not with a view of resale or distribution to the
public and, if so requested by the Company, shall deliver to the Company a
written statement

 

18



--------------------------------------------------------------------------------

satisfactory to the Company to that effect. As for Stock issued pursuant to this
Plan, the Company at its expense shall take such action as it deems necessary or
appropriate to register the original issuance of such Stock to a Grantee under
the Securities Act of 1933, as amended, or under any other applicable securities
laws or to qualify such Stock for an exemption under any such laws prior to the
issuance of such Stock to a Grantee; however, the Company shall have no
obligation whatsoever to take any such action in connection with the transfer,
resale or other disposition of such Stock by a Grantee.

 

9.2 Escrow of Shares. Any certificates representing the shares of Stock issued
under the Plan shall be issued in the Grantee’s name, but, if the applicable
Option Agreement, SAR Agreement or Restricted Stock Agreement (the “Agreement”)
so provides, the shares of Stock will be held by a custodian designated by the
Company (the “Custodian”). Each applicable Agreement providing for the transfer
of shares of Stock to the Custodian shall appoint the Custodian as
attorney-in-fact for the Grantee for the term specified in the applicable
Agreement, with full power and authority in the Grantee’s name, place and stead
to transfer, assign and convey to the Company any shares of Stock held by the
Custodian for such Grantee, if the Grantee forfeits the shares of Stock under
the terms of the applicable Agreement. During the period that the Custodian
holds the shares subject to this Section, the Grantee will be entitled to all
rights, except as provided in the applicable Agreement, applicable to shares of
Stock not so held. Subject to Section 8.4 of this Plan, any dividends declared
on shares of Stock held by the Custodian will, as provided in the applicable
Agreement, be paid directly to the Grantee or, in the alternative, be retained
by the Custodian or by the Company until the expiration of the term specified in
the applicable Agreement and will then be delivered, together with any proceeds,
with the shares of Stock to the Grantee or to the Company, as applicable.

 

SECTION 10. LIFE OF PLAN

 

No Option or SAR or Restricted Stock shall be granted under this Plan after
March 7, 2015, after which this Plan otherwise thereafter shall continue in
effect until all outstanding Options (and any related surrender rights) and SAR
have been exercised in full or no longer are exercisable and all Restricted
Stock grants under this Plan have been forfeited or the forfeiture conditions on
the related Stock have been satisfied in full.

 

SECTION 11. ADJUSTMENT

 

The number of shares of Stock reserved under Section 3 of this Plan, the number
of shares of Stock related to Restricted Stock grants under this Plan and any
related grant conditions and forfeiture conditions, the number of shares of
Stock subject to Options granted under this Plan and the Option Price of such
Options and the SAR Grant Value and the number of shares of Stock related to any
SAR all shall

 

19



--------------------------------------------------------------------------------

be adjusted by the Board in an equitable manner to reflect any change in the
capitalization of the Company, including, but not limited to, such changes as
stock dividends or stock splits. Furthermore, the Board shall have the right to
adjust (in a manner which satisfies the requirements of Section 424(a) of the
Code) the number of shares of Stock reserved under Section 3 of this Plan, the
number of shares of Stock related to Restricted Stock grants under this Plan and
any related grant conditions and forfeiture conditions, the number of shares
subject to Options granted under this Plan and the Option Price of such Options
and the SAR Grant Value and the number of shares of Stock related to any SAR in
the event of any corporate transaction described in Section 424(a) of the Code
which provides for the substitution or assumption of such Options, SARs or
Restricted Stock grants. If any adjustment under this Section 11 would create a
fractional share of Stock or a right to acquire a fractional share of Stock,
such fractional share shall be disregarded and the number of shares of Stock
reserved under this Plan and the number subject to any Options or related to any
SARs or Restricted Stock grants under this Plan shall be the next lower number
of shares of Stock, rounding all fractions downward. An adjustment made under
this Section 11 by the Board shall be conclusive and binding on all affected
persons.

 

SECTION 12. CHANGE IN CONTROL

 

If there is a Change in Control and the Board determines that no adequate
provision has been made as part of such Change in Control for either the
assumption of the Options, SARs and Restricted Stock grants outstanding under
this Plan or for the granting of comparable, substitute stock options, stock
appreciation rights and restricted stock grants,

 

(1) each outstanding Option and SAR at the direction and discretion of the Board

 

(a) may (subject to such conditions, if any, as the Board deems appropriate
under the circumstances) be cancelled unilaterally by the Company in exchange
for the number of whole shares of Stock (and cash in lieu of a fractional
share), if any, which each Grantee would have received if on the date set by the
Board he or she had exercised his or her SAR in full or if he or she had
exercised a right to surrender his or her outstanding Option in full under
Section 7.11 of this Plan, or

 

(b) may (subject to such conditions, if any, as the Board deems appropriate
under the circumstances) be cancelled unilaterally by the Company in exchange
for a cash payment equal to the Change in Control Price (reduced by the exercise
price applicable to such Options or SARs), or

 

20



--------------------------------------------------------------------------------

(c) may be cancelled unilaterally by the Company if the Option Price or SAR
Share Value equals or exceeds the Fair Market Value of a share of Stock on such
date, and

 

(2) the grant conditions, if any, and forfeiture conditions on all outstanding
Restricted Stock grants may be deemed completely satisfied on the date set by
the Board.

 

SECTION 13. AMENDMENT OR TERMINATION

 

This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, that any such amendment
may be conditioned on shareholder approval if the Committee determines such
approval is necessary and desirable for compliance with Section 422 of the Code
or Rule 16b-3 under the Exchange Act or with any other applicable law, rule or
regulation, including requirements of any exchange or quotation system on which
the Stock is listed or quoted. The Board also may suspend the granting of
Options, SARs and Restricted Stock under this Plan at any time and may terminate
this Plan at any time; provided, however, the Company shall not have the right
to modify, amend or cancel any Option, SAR or Restricted Stock granted before
such suspension or termination unless (1) the Grantee consents in writing to
such modification, amendment or cancellation or (2) there is a dissolution or
liquidation of the Company or a transaction described in Section 11 or Section
12 of this Plan.

 

SECTION 14. MISCELLANEOUS

 

14.1 Shareholder Rights. No Grantee shall have any rights as a shareholder of
the Company as a result of the grant of an Option or a SAR under this Plan or
his or her exercise of such Option or SAR pending the actual delivery of the
Stock subject to such Option to such Grantee. Subject to Section 8, a Grantee’s
rights as a shareholder in the shares of Stock related to a Restricted Stock
grant which is effective shall be set forth in the related Restricted Stock
Agreement.

 

14.2 No Contract of Employment or Service. The grant of an Option, SAR or
Restricted Stock to a Grantee under this Plan shall not constitute a contract of
employment or service and shall not confer on a Grantee any rights upon
termination of his or her employment or service with the Company in addition to
those rights, if any, expressly set forth in the Option Agreement which
evidences his or her Option, the SAR Agreement which evidences his or her SAR or
the Restricted Stock Agreement related to his or her Restricted Stock.

 

14.3 Withholding. The Company shall deduct from all cash distributions under the
Plan any taxes required to be withheld by federal, state or local government.
Whenever the Company proposes or is required to issue or transfer shares of
Stock under the Plan, the Company shall have the right to require the recipient
to remit to the Company an amount sufficient to satisfy any federal, state

 

21



--------------------------------------------------------------------------------

and local withholding tax requirements prior to the delivery of any certificate
or certificates for such shares. A Grantee may pay the withholding tax in cash,
or, if the applicable Option Agreement, SAR Agreement or Restricted Stock
Agreement provides, a Grantee may elect to have the number of shares of Stock he
is to receive reduced by the smallest number of whole shares of Stock which,
when multiplied by the Fair Market Value of the shares of Stock determined as of
the Tax Date (defined below), is sufficient to satisfy federal, state and local,
if any, withholding taxes arising from exercise or payment of a grant under this
Plan (a “Withholding Election”). A Grantee may make a Withholding Election only
if the Withholding Election is made on or prior to the date on which the amount
of tax required to be withheld is determined (the “Tax Date”) by executing and
delivering to the Company a properly completed notice of Withholding Election as
prescribed by the Company. The Committee may in its sole discretion disapprove
and give no effect to the Withholding Election.

 

14.4 Construction. This Plan shall be construed under the laws of the State of
Florida, to the extent not preempted by federal law, without reference to the
principles of conflict of laws.

 

14.5 Compliance with Code. All ISOs to be granted hereunder are intended to
comply with Code Section 422, and all provisions of the Plan and all ISOs
granted hereunder shall be construed in such manner as to effectuate that
intent.

 

14.6 Non-alienation of Benefits. Other than as specifically provided herein, no
benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge; and any
attempt to do so shall be void. No such benefit shall, prior to receipt by the
Grantee, be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Grantee.

 

14.7 Listing and Legal Compliance. The Committee may suspend the exercise or
payment of any incentive granted under this Plan so long as it determines that
securities exchange listing or registration or qualification under any
securities laws is required in connection therewith and has not been completed
on terms acceptable to the Committee.

 

22



--------------------------------------------------------------------------------

HUGHES SUPPLY, INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

Chief Executive Officer

 

ATTEST:

By:

 

 

--------------------------------------------------------------------------------

Title:

 

Secretary

    [CORPORATE SEAL]

 

23